IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
NORTHEASTERN DIVISION

RICKY UPCHURCH as Executor of
The Estate of JUANITA UPCHURCH,
For the use and benefit of the next of kin of
CLAYTON UPCHURCH,
Decedent,
VS. CLA. No. 2:19-CV-00149-PLR
NATIONAL RIFLE ASSOCIATION (NRA), and
LINA,
Claims Dept.
PO Box 9842
Phoenix, AZ 85068-9842,
Defendants.

PLAINTIFE’S REPLY TO DEFENDANTS’ RESPONSE TO
PLAINTIFF’S MOTION FOR LEAVE TO AMEND

Plaintiff, Mr. Clayton Upchurch (hereinafter “Plaintiff’),by his undersigned attorneys,
respectfully submit this memorandum of law in support of his motion to amend the original complaint
pursuant to Rule 15(a) of the Federal Rules of Civil Procedure. Plaintiff seeks to correct mistakes the
conforms the pleadings with reality.

I, Procedural Standard

Rule 15(a) of the Federal Rules of Civil Procedure provides that a party desiring to amend his
pleading after a responsive pleading has been served may do so “only by leave of court ... and leave
shall be freely given when justice so requires.” Tefft v. Seward, 689 F.2d 637, 639 (6th Cir.1982)
(emphasis added}. See also Beeck v. Aquaslide ‘N’ Dive Corp., 562 F.2d 537 (8th Cir. 1977). The
Rules put forth a liberal policy of permitting amendments in order to ensure determination of claims

on their merits. Jd. Leave to amend should be liberally granted. InterRoyal Corp. v. Sponseller, 889

I

Case 2:19-cv-00149-PLR-CRW Document19 Filed 12/18/19 Page1of6 PagelD #: 95
F.2d 108, 112 (6th Cir.1989), cert. denied, 494 U.S. 1091 (1990).

In determining whether to permit amendment, the court should consider the following factors:
undue delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated
failure to cure deficiencies by previous amendments, undue prejudice to the opposing party, and
futility of amendment. Tippett V. Old Kent Bank of Petoskey, 1991 WL 21466 (W.D. Mich.,1991.)

IL. Facts

This case was initially filed in the Sullivan Chancery Court on July 1, 2019. Plaintiff's
Compl., generally. On August 15, 2019, Defendants filed a notice of removal to federal district court.
Defendant’s Notice of Filing Removal, generally. Since then, Plaintiff's counsel has repeatedly
attempted to engage in discovery efforts to streamline the discovery process as well as communicate
regularly with Defendants’ counsel. Many times, Plaintiff's counsel attempted to contact opposing
attorney via telephone, unsuccessfully. There have been instances where Plaintiff's counsel has
electronically mailed Defendants’ counsel but received delayed responses. As facts become known
during the process of discovery, Plaintiff's counsel is conforming with his ethical and obligational
duty to ensure the pleadings reflect reality. In doing so, Plaintiff's counsel has amended his
complaint, but only to clarify, explain, or correct prior statements.

Il. Analysis

Contrary to the defendants’, LINA and NRA (herein after “Defendants”), claim that this case
has been riddied with delay, it appears that Defendants’ counsel is mistaken as to the purpose of a
Rule 15{a)(2) motion. When a party moves for such a motion, the purpose is to ensure the pleadings
filed with the court are not being presented for any improper purpose, the case is supported by law,
the case is supported by facts, and the person doing so has done so after a reasonable inquiry and it

is reasonably based on belief or a lack of information. FEDERAL RULES OF CIVIL PROCEDURE, Rule 11.

2
Case 2:19-cv-00149-PLR-CRW Document19 Filed 12/18/19 Page 2of6 PagelD #: 96
It appears that Defendants’ counsel is trying to make a few arguments, but due to the organization of
such, Plaintiffs counsel will attempt to address each one in turn,

It appears that Defendants’ first argument is that Plaintiff is attempting to add the “incorrect
party” to the current case. Plaintiffs counsel learned of the additional corporation through an email
with Defendant’s attorney. After conducting a business records search, Plaintiff believed the name
was “LINA, Inc.” If this defendant’s name is inaccurate, Plaintiff would be happy to correct this
clerical mistake. However, a simple phone call and — dare I say — an agreement would avoid
unnecessary motions, briefs, and the drudgery of hours of judicial labor. But such is not the case
presently. As a result, Plaintiff stands ready to engage in a fruitful discovery of the merits, and
properly named defendants, in this matter which would conclusively prove the named defendants.

As to the second argument, Defendant alleges Plaintiff did not go through the first amended
complaint line-by-line with Defendants’ counsel to ensure she was aware of every single change.
Plaintiff was unaware that he was required by law or rule of procedure to do so. Whether Defendants’
counsel was able to recognize changes made to the document is not clear. However, it is clear that
Plaintiff attempted to notify Defendant’s counsel of these changes and sent a series of emails as well
as a proposed draft. Thus, as to Defendants’ counsel’s argument that she was not shown every single
change in the complaint, and she was unable to recognize such on her own, she has still failed to
show why Plaintiff is not entitled to relief.

As to the third argument, that has been discerned as Plaintiff's motion being untimely,
Defendants’ counsel is correct in that this case has been riddled with delay; however, Defendants’
counsel misunderstands that the delay has come from her side. If it would please the Court, Plaintiff
would be happily inclined to explain the procedural process as to why the current suit was not filed

until about four (4) years later. Plaintiff would also be happily inclined to explain the procedural

3
Case 2:19-cv-00149-PLR-CRW Document 19 Filed 12/18/19 Page 3of6 PagelD #: 97
process to Defendants’ counsel. In a short summation, after the decedent died, his next-of-kin, his
spouse, was incapacitated and was unable to bring the suit on his behalf. Decedent’s next-of-kin did
bring said suit as reasonably practicable, as he continued to go through the administrative remedies
available to him, but no avail. If there is a problem with the timing of this case with Defendants’
counsel, Plaintiff's counsel would be happy to set aside thirty (30) minute block of time aside to
discuss the current case so that the case continues to move forward. For Defendants’ third reason, her
argument fails.

Defendants’ counsel’s last argument that she would not consent to the agreed upon motion to
amend also fails for the fact that it is completely lack of rationality. Defendants’ counsel spends the
latter part of her response in attempting to claim “mischaracterizations” and other non-existent
“procedural issues.” For example, Defendants’ counsel continues to state that there are disagreements
as to whether the family complied with the policy administrative process; if the parties were to agree
on everything, then there would also be no case filed and there would be no claim. Perhaps,
Defendants are mistaking the purpose of a Rule 15 amendment motion with a trial or summary
judgment motion. The purpose of the amendment is to craft the case and litigation in such a way to
provide the Court notice as well as the opposing party to the facts and claims as best known to the
claimant. As such, Plaintiff has sought amendments to ensure he has followed his ethical and
professional obligations. I am sure the Court would be happy to hear any motions that Defendants
feel are necessary if they would file them, but Plaintiff has not received any as of date (i.e. dismission
of NRA as a party).

However, the last portion remaining of Defendants’ argument is that NRA is not a proper
party. Tennessee courts have long recognized that “a principal may be held vicariously liable for the

negligent acis of its agent when the acts are within the actual or apparent scope of the agent’s

4
Case 2:19-cv-00149-PLR-CRW Document19 Filed 12/18/19 Page4of6 PagelD #: 98
authority.” Abshure v. Methodist Healthcare-Memphis Hospitals, 325 8.W.3d 98, 105 (Tenn. 2010).
Furthermore, Tennessee courts have held that a plaintiff may sue a principal based on its vicarious
liability for the conduct of its agents without suing the agent, and “even where the agent’s conduct is
the sole basis for the principal’s liability, the agent remains a “proper, but not a necessary’ party.” Id.
(emphasis added). This has been construed by the Tennessee Supreme Court to mean that the plaintiff
may “sue the agent, the principal, or both.” /d. Again, Defendant always has the option of filing
motions in the procedurally applicable manner, but Plaintiff believes that to try and argue dismissal
of a party through a memorandum in opposition of a motion to amend is not the procedurally correct
manner in doing so. Tennessee courts have held that “Even in a situation involving
an undisclosed agency, the third party may sue either the principal or the agent.” Holt v. American
Progressive Life Ins. Co., 731 S.W.2d 923 (Tenn. Ct. App. 1987).

Every single supposition that Defendants have claimed are either erroneous, can be explained
away, or just not founded in reason or in law. Therefore, Plaintiff respectfully prays for this

Honorable Court to grant his motion to amend his pleadings.

Respectfully submitted,

RICKY UPCHURCH as Executor of the Estate of
Juanita Upchurch for the use and benefit of the next of

kin gf Clayton Upchurch, Decedent

INA
R. YNE CULBERTSON, BPR 000765
JOSHPH W. McMURRAY, BPR 28773
Attorneys for Plaintiff
119 W. Market Street
Kingsport, Tennessee 37660
(423) 247-6161 — Telephone
(423) 247-5072

   
   
 

5

Case 2:19-cv-00149-PLR-CRW Document19 Filed 12/18/19 Page5of6 PagelD #: 99

 
CERTIFICATE OF SERVICE

I, Joseph W. McMurray, hereby certify that I have forwarded a true and exact copy of the
foregoing Plaintiff's Motion for Leave to Amend to the defendant’s attorney, Marcie Bradley via

email to: mbradley@rswlaw.com.

On this the 18" day of December, 2019.

why [WMASA

Joseph W. McMurray \

 

6
Case 2:19-cv-00149-PLR-CRW Document 19 Filed 12/18/19 Page 6 of 6

PagelD #: 100

 
